The appellant states in his notice of appeal that he appeals "from the whole of that certain order made and entered in said action . . . . sustaining the objection of the defendant, A.P. Enns, to the introduction of any testimony under the complaint in said action, and from the further order of said above entitled court dismissing said action with prejudice as to the defendant, A.P. Enns, and from the whole thereof . . . ."
The "orders" in question incorporated in one instrument were as follows: *Page 746 
"Order of Dismissal. The above entitled cause came regularly on for trial on March Second, 1923, same being a regular judicial day of the February, 1923, Term of the above entitled court, and the plaintiff appeared by his counsel, A.S. Dickinson, Esq., and announced ready for trial and the defendant, A.P. Enns, appeared by his counsel Messrs. Whitcomb, Cowen and Clark, and T.S. Becker, Esq., and objected to the introduction of any evidence . . . . upon the ground and for the reason that said complaint failed to state a cause of, action as to said defendant, and after argument of counsel for the respective parties, and being fully advised in the premises, the Court is of the opinion that said objection is well taken and the same is hereby sustained.
"It is further ordered that said action be, and the same is hereby dismissed, as to the defendant, A.P. Enns, without leave to amend, to which ruling of the Court the plaintiff then and there in open court duly excepted.
"Dated at Blackfoot, Idaho, this the second day of March, 1923.
"RALPH W. ADAIR,
"District Judge."
It will be observed from an inspection of C. S., sec. 7152, that an order sustaining an objection to the introduction of evidence is not appealable. But a formal order dismissing an action is in effect a final judgment as contemplated by the statute, and will be so considered, notwithstanding its designation. (2 Hayne on New Trial and Appeal, sec. 184; 1 Black on Judgments, 2d ed., secs. 21, 26, 27; Zoller v.McDonald, 23 Cal. 136. In the last cited case the court said: "The order of the County Court dismissing the appeal is the final decision and determination of that Court upon the case before it, which puts an end to the suit; and is, therefore, to all intents and purposes, a judgment, subject to the revision of this Court. It matters not in what form the determination of the suit is put, so that it embodies the final action of the Court, it is sufficient. *Page 747 
The order in question is certainly in its nature and essence a final judgment in that it "finally and entirely disposes of the whole case." (Marks v. Keenan, 140 Cal. 34, 73 P. 751.) The appellant has filed no brief or specification of errors. There is no bill of exceptions or reporter's transcript; and an investigation of the judgment complained of must be confined to an examination of the judgment-roll. It appears from the judgment or order so called that respondent's objection to the introduction of any evidence under the complaint was sustained, that no leave to amend was given, and that plaintiff excepted. It does not appear that plaintiff ever asked leave to amend, and this court will not presume it for him. Nor will it presume that the ruling of the trial court forestalled such request. There is nothing to show the ground upon which the action was dismissed. However, if the record discloses any sound reason, the judgment should be sustained. The facts of the case seem to be these. On April 7, 1915, respondent Enns entered into a written contract with plaintiff and appellant whereby he guaranteed plaintiff payment for certain goods to be purchased by one Carpenter, designated a salesman. The guaranty having been accepted, plaintiff furnished Carpenter merchandise at various times until March 8, 1917, at which time there was a balance due on account in the sum of $787.33. Carpenter died some time in August, 1917, with the indebtedness still unpaid and plaintiff brought this suit to recover upon the contract of guaranty. The contract included the following proviso:
"It is also understood that the undersigned sureties will not be called upon to make good any indebtedness which may be incurred by the salesman under this contract, except only in case that the salesman fails to pay such indebtedness after a reasonable effort has been made by the Company to collect the same from him."
After setting up the contract and the fact of account unpaid, plaintiff plead that Carpenter "at the time of his death was insolvent and left no estate out of which said amount *Page 748 
could be paid or could be made. And that upon ascertaining the fact of the said Carpenter's death and of his insolvency plaintiff made demand upon the defendants for the payment of said balance . . . ." There was no allegation whatever of any attempt by plaintiff to collect from Carpenter prior to the time of his death, or from his estate thereafter. Respondent claims that the complaint fails to state a cause of action under the terms of the contract or in consonance with the law of guaranty since the contract being one of conditional as distinguished from absolute guaranty it was vitally incumbent upon plaintiff to plead as a condition precedent that he had made a reasonable effort to collect the amount from Carpenter before resorting to the guarantor's liability.
The contract is undoubtedly one of conditional guaranty and respondent's contention must prevail. (4 Ency. Pl.  Pr. 627; 13 Cal. Juris. 126; Ohio Electric Car Co. v. Le Sage, 182 Cal. 450,188 P. 982.) Some cases even hold that the creditor guaranteed must plead exhaustion of his remedy against the principal. (Clay v. Edgington, 19 Ohio St. 549, 2 Am. Rep. 422;Lent v. Padelford, 10 Mass. 230, 6 Am. Dec. 119.) Unless the party guaranteed prosecutes the principal, after maturity and failure to pay, with reasonable diligence, the guarantor's liability is discharged, and the creditor has no cause of action against him. (1 Brandt on Suretyship  Guaranty, 3d ed., sec. 114; note, 64 Am. St. 399.) It might be urged that the failure to plead reasonable effort to collect has been cured by the allegation that the debtor died insolvent and left no estate out of which the debt could be paid or made. This, however, falls far short of excusing the failure to attempt collection. A man may be unable to pay his debts in full, and yet bring joy to his creditors by liquidating at ninety-nine cents on the dollar. So far as the complaint advises, Carpenter may have passed, leaving an altogether incontemptible store of "siller and gear," in the which plaintiff with small diligence might *Page 749 
have shared. The complaint does not state a cause of action and the judgment of dismissal should be affirmed.
McCarthy, C.J., and Budge, Dunn and Wm. E. Lee, JJ., concur.